ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-3 and Rule 1:20-11, recommending that CAROL WARD of CARTERET, who was admitted to the bar of this State in 1992, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that CAROL WARD is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CAROL WARD pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
*558ORDERED that CAROL WARD be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.